Citation Nr: 1640347	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  11-28 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.   He is the recipient of the Purple Heart medal, among other awards and decorations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

This issue came before the Board in August 2014, at which time the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Court Order, the Court vacated the Board's August 2014 denial and remanded the case to the Board for action consistent with a Joint Motion for Remand.  The issue was returned to the Board in July 2015, at which time the Board remanded the issue to obtain outstanding VA medical records and to afford the Veteran a new VA medical opinion.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the March 2015 Court Order and July 2015 Board remand.  Specifically, VA treatment records were associated with the record and an adequate medical opinion was obtained.   Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's hypertension was not incurred in service or shown within one year of service, and is not otherwise related to service, including due to herbicide exposure or secondary to his service-connected diabetes mellitus.



CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be secondary.  38 C.F.R. § 3.310.  The evidence must demonstrate an etiological relationship between a service-connected disability or disabilities and the condition said to be proximately due to the service-connected disability or disabilities.  See Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection may also be established by presumption pursuant to 38 C.F.R. 
§ 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, hypertension is included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

Presumptive service connection may also be established for certain chronic diseases, including hypertension, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307. 

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain medical conditions.  38 C.F.R. § 3.309(e).  To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  

For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid, and picloram.  38 C.F.R. § 3.307(a)(6).  

Despite the foregoing, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hypertension Analysis

The Veteran contends that his hypertension is related to service, including due to herbicide exposure while serving in the Republic of Vietnam or secondary to his service-connected diabetes.  For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

The Board finds that the Veteran is not entitled to presumptive service connection for his hypertension because there was no manifestation of hypertension in service or within one year of service, and his symptoms have not been continuous since service separation.  The Veteran's service treatment records, which appear to be complete, do not show treatment for or complaints of hypertension or related symptoms.  No diagnosis or symptoms of hypertension were noted in the April 1968 separation examination and his blood pressure was 122/76 (systolic/diastolic).  The Veteran also denied high or low blood pressure in the April 1968 report of medical history.  In a June 1969 VA medical examination, the Veteran's blood pressure was recorded as 124/80.  Additionally, the Veteran's VA medical records show that he was diagnosed with hypertension in December 2007, approximately 40 years after separation from service.  Accordingly, the Veteran is not entitled to presumptive service connection for hypertension.  

The Board also considered whether the Veteran was entitled to presumptive service connection due to herbicide exposure.  Although the Veteran served in the Republic of Vietnam during the presumptive time period, hypertension is not listed on the exclusive list of presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.309(e) and is specifically excluded as being part of ischemic heart disease.  Thus, the Veteran is not entitled to presumptive service connection for hypertension based on herbicide exposure.  

The Board further finds that the Veteran's currently-diagnosed hypertension is not directly related to service, to include exposure to herbicide agents during service.  The Veteran's service records do not show that he had symptoms of or treatment for hypertension in service.  At service separation, the Veteran denied hypertension and his blood pressure readings were normal.  The Veteran's VA medical records also do not indicate that his hypertension is related to service.  Instead, they show that the Veteran's blood pressure was 110/80 in October 1980 and 134/74 in September 2006.  In December 2007, VA records show that the Veteran had an elevated blood pressure reading without diagnosis of hypertension.  Thus, the Veteran did not have symptoms of hypertension or elevated blood pressure levels until approximately 40 years following service separation.

Moreover, per the Board's July 2015 remand, a medical opinion was obtained in November 2015 regarding the etiology of the Veteran's hypertension.  After reviewing the Veteran's claims file, a VA physician concluded that the Veteran's hypertension was not caused by his military service, including exposure to herbicide agents.  In support of her determination, she noted that the Veteran's service records showed normal blood pressure at separation, he was not diagnosed with hypertension until 39 years after separation, and the scientific literature does not show objective evidence that herbicide exposure causes hypertension. 

Finally, the Board considered whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes.  The July 2015 examiner thoroughly reviewed and analyzed the Veteran's medical records and concluded that the Veteran's hypertension was less likely than not caused by his diabetes mellitus.  While she noted that hypertension can develop in patients with diabetes in the presence of diabetic nephropathy, she determined that the Veteran does not have, and never had, diabetic nephropathy.  In making this determination, she reported that the Veteran's microalbumin has always been within normal limits and his urine analysis has not shown proteinuria.  Although the Veteran has a history of nephrolithiasis with an episode of hydronephrosis with rising BUN and creatine in October 2011, he was treated with a ureteral stent and it resolved with normalization of the BUN and creatine.  She further noted that he had an elevated BUN in July 2014 with normal serum creatine but it was an isolated event as it was within normal limits one week later and has remained normal.  Furthermore, the creatine has remained stable and GFR has always been within normal limits.  

The examiner concluded that the October 2011 episode of renal dysfunction was acute in nature and related to nephrolithiasis, which is a separate condition that is unrelated to diabetes mellitus and does not represent diabetes nephropathy. She further concluded that the transient mild elevation in BUN in July 2014 was acute in nature, promptly resolved, and did not result in chronic renal dysfunction or represent development of diabetes nephropathy.  She noted that the BUN can be transiently elevated due to circumstances unrelated to diabetes mellitus, including dehydration, a high protein diet, and certain medications.  Consequently, the examiner concluded that the Veteran's hypertension was not caused or aggravated by the diabetes mellitus because there is no objective evidence of diabetes nephropathy.  Instead, the examiner opined that the Veteran's hypertension was more likely aggravated by his sleep apnea, noncompliance with his sleep apnea treatment, and his morbid obesity.   

The Board thus finds that the Veteran's hypertension is not caused or aggravated by his diabetes mellitus.  The Board found the November 2015 VA medical opinion highly probative due to its thorough nature and detailed analysis, and supported by the Veteran's medical records.  There are no contrary medical opinions.

The Board considered the Veteran's contentions that his hypertension is related to service, including herbicide exposure, or is secondary to his service-connected diabetes.  The Veteran as a layperson, however, is not competent to determine the etiology of his hypertension, which is a complex medical question that requires specialized experience, training, and knowledge.  See Jandreau, 492 F.3d 1372, 1377.  Thus, his opinions regarding his hypertension's etiology are not competent evidence.   Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's VA records, lay statements, and service treatment records.  The Veteran was also afforded a VA medical opinion in November 2015 to assist in determining the etiology of his hypertension.  The opinion was adequate because it was issued by an appropriate medical professional, included a detailed rationale, and was based on an accurate review of the Veteran's record, medical history, and symptomatology.

Finally, all due process considerations have been met.  Although no material evidence was received following the March 2016 Supplemental Statement of the Case, the Veteran's representative waived prior review of all new evidence by the RO in September 2016.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Service connection for hypertension is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


